DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  Line 7 reading “user grip assembly” should read --grip assembly--.  Appropriate correction is required to maintain consistency.

Claim 16 is objected to because of the following informalities:  Line 10 reading “user grip assembly” should read --grip assembly--.  Appropriate correction is required to maintain consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the actuating member" in Lines 2, 6, and 7-8 respectively. Claim 16 recites the limitation "the actuating member" in Lines 2, 8, and 10 respectively. There is insufficient antecedent basis for "the actuating member" in the claims. For purposes of examination, examiner is treating "the actuating member" as the actuation mechanism first recited in Claim 1 upon which Claims 15 and 16 depend. Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under35 U.S.C. 103 as being unpatentable over Ryan (USPN 5,137,514) in view of Chadwick et al. (USPGPub 2015/0051543).

Re Claim 1, Ryan discloses a fluid pressurizing and displacement device (Ryan Fig. 1) comprising a grip assembly (14, 16) having a first end and a second end; a syringe body (10) which extends from the first end of the grip assembly (14, 16); a plunger (20) which extends 
	However, Ryan fails to disclose said actuating mechanism configured such that pushing the plunger toward the grip assembly causes the second thread to disengage from the first thread. Chadwick discloses a fluid pressurizing and displacement device (Chadwick Fig. 1) comprising an actuation mechanism (118) (Chadwick ¶ 0027-0031), a plunger (120, 121, 124) with a first thread (125) and the actuating mechanism (118) having a second thread (119), and a grip assembly (112), said actuating mechanism (118) configured such that pushing or pulling on the plunger (120, 121, 124) relative to the grip assembly (112) causes the second thread (119) to disengage from the first thread (125) for quick infusion or vacuuming of fluid (Chadwick ¶ 0027-0031, 0047, 0051-0052). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present case to have configured the actuating mechanism such that pushing or pulling on the plunger relative to the grip assembly causes the second thread to disengage from the first thread for quick infusion or vacuuming of fluid.

Re Claim 2, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan discloses wherein the grip assembly (14, 16) comprises at least one cam follower (34), and said actuating mechanism (32, 34, 36) comprises a half-nut (32) having at least one cam (36) thereon which interacts with said at least one cam follower (34) providing a path of travel for the half-nut (32), into and out of engagement with the plunger (20) (Ryan Col. 2 Lines 42-58).

Re Claim 3, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan discloses wherein the grip assembly (14, 16) comprises at least one cam follower (34), wherein the actuating mechanism (32, 34, 36) comprises a half-nut (32) comprising at least one spring finger (36) which is configured to bias the actuating mechanism (32, 34, 36) into engagement with the at least one cam follower (34) (Ryan Col. 2 Lines42-58).

Claims 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (USPN 5,137,514) in view of Chadwick et al. (USPGPub 2015/0051543) as applied to Claim 1 above and further in view of Webb (USPN 4,333,456).

Re Claim 4, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan and Chadwick fail to disclose wherein the plunger comprises a longitudinal bore, further comprising a vacuum release button which comprises a shaft which extends along the longitudinal bore provided in the plunger. Webb discloses a self-aspirating syringe (Webb Figs. 1-5D) comprising a plunger (27) wherein the plunger (27) comprises a longitudinal bore (as described at Webb Col. 5 Lines30-46), further comprising a vacuum release button (29) which comprises a shaft (28) 

Re Claim 5, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 4. Ryan and Chadwick fail to disclose a latch, wherein the shaft comprises a distal end comprising a deflectable beam element which has a cam thereon which interacts with the latch. Webb discloses a latch (31), wherein the shaft (28) comprises a distal end comprising a deflectable beam element (26) which has a cam thereon which interacts with the latch (31, 32) for aspirating air from the syringe (Webb Col. 5 Line 30 to Col. 7 Line 23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the shaft of Ryan in view of Chadwick and further in view of Webb to comprise a distal end comprising a deflectable beam element which has a cam thereon which interacts with the latch as disclosed by Webb for aspirating air from the syringe.

Re Claim 6, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 4. Ryan and Chadwick fail to disclose wherein the plunger comprises an internal shoulder, wherein the vacuum release button is retained within the plunger via a detent on the shaft, wherein the detent engages the internal shoulder, further 

Re Claim 7, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan and Chadwick fail to disclose a carrier assembly, said carrier assembly comprising a front carrier, a rear carrier, and a centralization spring disposed between the front carrier and the rear carrier, wherein the plunger extends through the carrier assembly. Webb discloses a carrier assembly (19', 20'), said carrier assembly (19', 20') comprising a front carrier (20'), a rear carrier (19'), and a centralization spring (23) disposed between the front carrier (20') and the rear carrier (19'), wherein the plunger (27) extends through the carrier assembly (19', 20') for biasing both the 

Re Claim 8, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 7. Ryan and Chadwick fail to disclose wherein the front carrier comprises a first spring pocket configured to receive a first end of the centralization spring, and the rear carrier comprises a second spring pocket configured to receive a second end of the centralization spring. Webb discloses wherein the front carrier (20') comprises a first spring pocket configured to receive a first end of the centralization spring (23), and the rear carrier (19') comprises a second spring pocket configured to receive a second end of the centralization spring (23) (as seen in Webb Figs.4B and 4C) wherein the centralization spring biases the front carrier and rear carrier in relation to one another (Webb Col. 5 Lines 9-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front and rear carrier of Ryan in view of Webb wherein the front carrier comprises a first spring pocket configured to receive a first end of the centralization spring, and the rear carrier comprises a second spring pocket configured to 

Re Claim9, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim7. Ryan further discloses a rear carrier (portion 12 and interior of handle 14 and 16), wherein the rear carrier defines a half-nut pocket (34) which receives the half-nut (32), wherein the syringe body (10) provides an aperture (aperture in 30), and the half-nut(32) operates with in the aperture and the half-nut pocket (34) in the rear carrier (Ryan Fig. 1).

Re Claim 10, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 9. Ryan further discloses wherein the half-nut (32) comprises a thrust surface (engagement of elements 32 and 36) which engages a corresponding thrust face located in the half-nut pocket of the rear carrier (Ryan Fig. 1).

Re Claim 11, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 10. Ryan further discloses wherein the rear carrier comprises latches which engage corresponding latch slots on the syringe body (point where elements 10 and 12 meet), wherein thrust from the half-nut (32) is delivered to the rear carrier (portion 12 and interior of handle 14 and 16) via interaction between the thrust surface and the thrust face (engagement of elements 32 and 36), and wherein the latches and corresponding 

Re Claim 12, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 7. Ryan and Chadwick fail to disclose wherein the device is configured such that the front carrier and rear carrier are prevented from rotating in the syringe body, and define a path for travel of the carrier assembly. Webb discloses wherein the device is configured such that the front carrier (20') and rear carrier (19') are prevented from rotating in the syringe body, and define a path for travel of the carrier assembly (19', 20') (Webb Col. 5 Line 30 to Col. 7 Line 23) for providing expulsion of a medicament. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the front and rear carriers of Ryan in view of Chadwick and further in view of Webb to be prevented from rotating in the syringe body, and define a path for travel of the carrier assembly as disclosed by Webb for providing expulsion of a medicament.

Re Claims 13 and 14, Ryan in view of Chadwick as applied to Claim 1 above and further in view of Webb disclose all of the limitations of Claim 10. Ryan further discloses wherein the rear carrier (portion 12 and interior of handle 14 and 16) is retained to the syringe body by alignment tabs bearing latches (point where elements 10 and 12 meet), wherein the alignment tabs (on distal portion 12) slide into opposing guide grooves(on proximal portion 10) within the syringe body (10) and are retained in place by the engagement of latches within opposed corresponding latch slots; and wherein retention between the syringe body and the rear carrier .

Claims 15 and 16 are rejected under35 U.S.C. 103 as being unpatentable over Ryan (USPN 5,137,514) in view of Chadwick et al. (USPGPub 2015/0051543) as applied to Claim 1 above, and further in view of Arnissolle (USPN 6,106,496).

Re Claim 15, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan further discloses wherein the actuating mechanism (32, 34, 36) comprises a cam (36), a centralization spring (40), and a carrier assembly (42) which houses the centralization spring (40), wherein the grip assembly (14, 16) comprises fingers (42-1, 46-1) (as seen in Ryan Annotated Fig. 1 below) and a cam follower (34), wherein the fingers (42-1, 46-1) are positioned close enough together to serve as stops against which the centralization spring (40) contacts in order to limit travel of the grip assembly (14, 16), wherein pushing said plunger (20) toward said grip assembly (14, 16) causes the cam (36) to drive against the cam followers (34) causing the actuating mechanism (32, 34, 36) to disengage from the plunger (20), wherein release of the plunger (20) causes the centralization spring (40) to expand, wherein the cam (36) drives against the cam follower (34) causing the actuating mechanism (32, 34, 36) to engage the plunger (20) (Ryan Col. 2 Lines 42 to Col. 3 Line 5). 
	However, Ryan in view of Chadwick fail to disclose multiple cams and cam followers. Arnissolle discloses an injection device (Arnissolle Fig. 1) comprising two cams (48) and two cam 


    PNG
    media_image1.png
    498
    443
    media_image1.png
    Greyscale


Re Claim 16, Ryan in view of Chadwick disclose all of the limitations of Claim 1. Ryan further discloses wherein the actuating mechanism (32, 34, 36) comprises cams (36), further 
	However, Ryan in view of Chadwick fail to disclose multiple cams and cam followers. Arnissolle discloses an injection device (Arnissolle Fig. 1) comprising two cams (48) and two cam followers (slots through half nuts 40A and 40B) for stable, parallel slidable mounting of a half nut (Arnissolle Col. 3 Lines 27-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have configured Ryan in view of Chadwick to comprise two cams and two cam followers as disclosed by Arnissolle for stable, parallel slidable mounting of a half nut.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive. At the top of Page 13 of the response, applicant argues with regard to secondary reference Chadwick, directed to Claim 1, “in Chadwick, it is the squeezing of the handle 133 (i.e., pulling of the handle 133 away from the grip assembly 122) that causes threads 125 and 119 to disengage from each other.” If it is correct that the trigger 133 is squeezed causing a temporary proximal movement of thread rail 124 prior to advancement of what examiner interprets as the plunger (120, 121, 124), then it can be said that plunger shaft 121 moves distally in relation to thread rail and outer sleeve moves distally in relation to trigger 133. This would therefore fulfill the limitation “such that pushing the plunger toward the grip assembly causes the second thread to disengage from the first thread.” Examiner believes the present case is allowable if claimed to overcome the prior art. As always, examiner is available for interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R FREHE/Examiner, Art Unit 3783              

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783         
03/10/2021